

115 HR 1864 IH: Chronic Absenteeism Reduction Act
U.S. House of Representatives
2017-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1864IN THE HOUSE OF REPRESENTATIVESApril 3, 2017Mr. Ryan of Ohio (for himself and Ms. Herrera Beutler) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Elementary and Secondary Education Act of 1965 to allow local educational agencies to
			 use Federal funds for programs and activities that address chronic
			 absenteeism.
	
 1.Short titleThis Act may be cited as the Chronic Absenteeism Reduction Act. 2.FindingsCongress finds the following:
 (1)Students who are chronically absent—meaning they miss 10 percent or more of the school year—are more likely to experience hardships later in life and 68 percent less likely than their peers to graduate.
 (2)The Department of Education’s Office of Civil Rights Data Collection found that over 6.8 million students were chronically absent during the 2013–2014 school year. This makes up 14 percent of all students.
 (3)Chronically absent students are more likely to become high school drop outs. This leaves them prone to living in poverty, suffering from diminished health, and being involved in the criminal justice system later in life. Nineteen percent of high school students are chronically absent.
 (4)The Department of Education has found that, Chronic absenteeism is widespread and Research suggests the reasons for chronic absenteeism are as varied as the challenges our students and families face—including poor health, limited transportation, and a lack of safety—which can be particularly acute in disadvantaged communities and areas of poverty..
 (5)A report by the Everyone Graduates Center found that chronic absenteeism can stem from a wide range of often overlapping internal and external factors. External factors include homelessness, family dysfunction, and transportation; while internal factors include health, fear of bullying, concern for safety, and not valuing daily school attendance. Therefore, it is critical to have cross-sector collaborations and multifaceted strategies that incorporate parents, public-private partnerships, and community partners.
 (6)Students of color are disproportionately chronically absent compared to their White peers. Latino students are 11 percent more likely to be chronically absent, African-American students are 36 percent more likely, and American Indian and Pacific Islander students are over 65 percent more likely according to the Department of Education’s Office of Civil Rights Data Collection.
 (7)Studies have shown that mentors can help reduce chronic absenteeism. Students who regularly meet with mentors are 52 percent less likely than their peers to skip a day of school and 37 percent less likely to skip a class. In one program, previously chronically absent students in 2012–13 with Success Mentors gained 51,562 additional days of school compared to previously chronically absent students without mentors at comparison schools; and 92,277 additional days compared to comparison school students without mentors during the 3-year initiative.
 (8)A report on the impact of one mentoring program found that it reduced school absenteeism by half. In another study, youth showed a gain of more than a week of class attendance.
 (9)Studies estimate that 9.4 million young people who are at risk need a mentor. 3.Interventions to address chronic absenteeismSection 4108(5) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7118(5)) is amended—
 (1)in subparagraph (H)(iii) by striking or at the end; (2)in subparagraph (I), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (J)interventions for students who miss 10 percent or more of school days (as determined at any time during a school year), which may include—
 (i)implementing data collection systems that assist schools in collecting and tracking attendance data;
 (ii)creating data-sharing and confidentiality agreements between schools and partner agencies or community organizations working with students;
 (iii)partnering with local health, transportation, and service providers; (iv)integrating school personnel for mentoring;
 (v)carrying out mentoring programs that— (I)are structured, managed, and appropriately match students with screened and well-trained adult volunteers for group and one-on-one mentoring relationships;
 (II)encourage mentors and students to meet frequently; (III)are intended to satisfy a student’s need for involvement with a caring and supportive adult who serves as a positive role model;
 (IV)emphasize the importance of regular school attendance; and (V)provide and facilitate the necessary student support services;
 (vi)partnering with community organizations that offer mentoring services that consist of— (I)screening and training of adult volunteers;
 (II)matching children and youth with the appropriate adult volunteer mentors; (III)support and oversight of the mentoring relationship;
 (IV)establishing goals and evaluation of outcomes for mentored children; and (V)planned and ongoing coordination between mentors and school personnel to identify individual student challenges causing chronic absenteeism in an effort to connect mentees to appropriate school personnel or resources such as access to transportation or medical care;
 (vii)cross-age peer mentoring programs under which an older youth serves a mentor for a younger student for the purpose of guiding and supporting the student’s academic, social, and emotional development;
 (viii)school reorganization aimed at improving relationships between students and staff, including strategies for recognizing and modeling good attendance, such as mentors greeting students each day and promptly contacting a parent or mentor if the student is absent;
 (ix)identifying issues that lead to school absences; (x)meeting with students and parents to engage students and improve performance;
 (xi)arranging for teacher home visits to develop relationships among students, parents and schools; (xii)connecting students to existing school resources and activities, including school counseling services and existing community-based organizations;
 (xiii)using mentors to serve as a bridge between students, parents, and schools; (xiv)implementing evidence-based restorative justice strategies aimed at reducing suspensions in order to keep students in school; or
 (xv)providing personnel training to build positive school climates and promote social-emotional learning.
						.
			